

114 S1871 IS: Medicare Common Access Card Act of 2015
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1871IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Kirk (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a smart card pilot program under the Medicare program.
	
		1.Short
 titleThis Act may be cited as the Medicare Common Access Card Act of 2015.
		2.Secure Medicare
			 card pilot program
			(a)Pilot program
			 implementation (Phase I)
				(1)In
 generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall conduct a pilot program under title XVIII of the Social Security Act for the purpose of utilizing smart card technology for Medicare beneficiary identification cards in order to—
 (A)increase the quality of care furnished to Medicare beneficiaries;
 (B)improve the accuracy and efficiency in the billing for Medicare items and services;
 (C)reduce the potential for identity theft and other unlawful use of Medicare beneficiary identifying information; and
 (D)reduce waste, fraud, and abuse in the Medicare program.
					(2)Site
			 requirements
 (A)In generalThe Secretary shall conduct the pilot program in at least 3 areas in which the Secretary determines there is a high risk for waste and abuse.
 (B)Priority in timing of distribution of cardsIn each site selected by the Secretary under subparagraph (A), the Secretary shall give priority in the provision of the identification cards to Medicare beneficiaries who self-identify that their personal identity and health information has previously been compromised.
					(3)Design of pilot
 programIn designing the pilot program, the Secretary shall provide for the following:
 (A)Implementation of a system that utilizes a smart card as a Medicare identification card for Medicare beneficiaries. Such a card shall contain appropriate security features and protect personal privacy.
 (B)Issuance of a new smart card to all Medicare beneficiaries participating in the pilot program. Such card shall have the Medicare identification number of the Medicare beneficiary stored securely on the smart card chip along with other information the Secretary deems necessary.
 (C)A process under which the cards issued under subparagraph (B) are used by both Medicare beneficiaries and Medicare providers to verify eligibility, prevent fraud, and authorize transactions.
 (D)Regular monitoring and review by the Secretary of Medicare providers’ Medicare billings and Medicare beneficiaries’ Medicare records in order to identify and address inaccurate charges and instances of waste, fraud, or abuse.
 (E)Reporting mechanisms for measuring the cost savings to the Medicare program by reason of the pilot program.
 (F)Include provisions—
 (i)to ensure that all devices and systems utilized as part of the pilot program comply with standards for identity credentials developed by the American National Standards Institute and the National Institute of Standards and Technology and Federal requirements relating to interoperability and information security, including all requirements under the Health Insurance Portability and Accountability Act of 1996;
 (ii)to ensure that a Medicare beneficiary’s personal identifying, health, and other information is protected from unauthorized access or disclosure through the use of at least two-factor authentication;
 (iii)for the development of procedures and guidelines for the use of identification cards, card readers, kiosks, and other equipment to verify a Medicare beneficiary’s identity and eligibility for services;
 (iv)to ensure that each Medicare beneficiary participating in the pilot program is informed of—
 (I)the purpose of the program;
 (II)the processes for capturing, enrolling, and verifying their eligibility; and
 (III)the steps that will be taken to protect personal identifying, health, and other information from unauthorized access and disclosure;
 (v)for addressing problems related to the loss, theft, or malfunction of or damage to equipment and any identifying documents or materials provided by the Secretary;
 (vi)for development of a hotline or other means by which Medicare beneficiaries can contact the Secretary for assistance; and
 (vii)for addressing problems related to accessing care outside the pilot area and cases where the individual faces issues related to physical or other capacity limitations.
 (4)PrivacyInformation on the smart card shall only be disclosed if the disclosure of such information is permitted under the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996.
 (5)Disclosure exemptionInformation on the smart card shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code.
				(b)Expanded
 implementation (Phase II)Taking into account the interim report under subsection (d)(2) the Secretary shall, through rulemaking, expand the duration and the scope of the pilot program, to the extent determined appropriate by the Secretary.
			(c)Waiver
 authorityThe Secretary may waive such provisions of titles XI and XVIII of the Social Security Act as the Secretary determines to be appropriate for the conduct of the pilot program.
			(d)Reports to
			 Congress
 (1)PlanNot later than 6 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report that contains a description of the design and development of the pilot program, including the Secretary’s plan for implementation.
				(2)Additional
 reportNot later than 2 years after the date that the pilot program is first implemented, the Secretary shall submit to Congress a report on the pilot program. Such report shall contain—
 (A)a detailed description of issues related to the expansion of the program under subsection (b);
 (B)recommendations for such legislation and administrative actions as the Secretary considers appropriate for implementation of the program on a nationwide basis; and
 (C)a justification for each recommendation described in subparagraph (B). (e)DefinitionsIn this section:
				(1)Medicare
 beneficiaryThe term Medicare beneficiary means an individual entitled to, or enrolled for, benefits under part A of title XVIII of the Social Security Act or enrolled for benefits under part B of such title.
				(2)Medicare
 programThe term Medicare program means the health benefits program under title XVIII of the Social Security Act.
				(3)Medicare
 providerThe term Medicare provider means a provider of services (as defined in subsection (u) of section 1861 of the Social Security Act (42 U.S.C. 1395x)) and a supplier (as defined in subsection (d) of such section), including a supplier of durable medical equipment and supplies.
				(4)Pilot
 programThe term pilot program means the pilot program conducted under this section.
 (5)SecretaryThe term Secretary means the Secretary of Health and Human Services.
				(6)Smart
 cardThe term smart card means a secure, electronic, machine readable, fraud-resistant, tamper-resistant card that includes an embedded integrated circuit chip with a secure micro-controller.